DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the double flat curtain rod mounting bracket (recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant’s arguments directed to the drawing objections are acknowledged. However, the specific structure required to enable connection of the connecting member to a double flat curtain rod mounting bracket, including dimensions of the connecting member and the curtain rod, must be shown to fully illustrate the invention. For example, the curtain rod structure shown in Figure 7 includes sections of the curtain rod extending in both directions from the second end of the connecting member--it isn’t readily clear how multiple curtain rods could be connected to a single mounting bracket with such a configuration. There is no statement on the record that connection of the connecting member to a double flat connecting member is an obvious and well-known practice. It is noted that such a statement may constitute Applicant-admitted prior art, which may be applicable in a rejection as a basis for obviousness.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (U.S. Patent No. 1,566,882) in view of Miller (U.S. Patent No. 6,260,600).
Regarding claim 1, Kirsch discloses a pole top curtain rod bracket assembly [FIG. 1] comprising: a connecting member (a connecting member is defined by the straight/perpendicular portion of the end portion C) having a first end and a second end (the first end is defined at the connection between the end portion C and the bracket G, at the ferrule E; the second end is defined at the curved section of the end portion C; see annotated drawing below), the first end being permanently fixed to a cylindrical (page 1, lines 29-32) pole top curtain rod (the pole top curtain rod is formed by sections A and B; the connecting member is integrally formed with the section A, which reads on a permanent fixation), and the second end defining top and bottom surfaces (upper and lower surface of the connecting member, shown in Figures 1-3), wherein there is at least one orifice (F) in each of the top and bottom surfaces (page 1, lines 64-73), wherein the second end extends outward and substantially perpendicular from the pole top curtain rod (page 1, lines 50-55) [FIG. 1], and wherein the connecting member is configured to attach directly to a single or double flat curtain rod mounting bracket (a single bracket is shown in Figure 4 and a double bracket is shown in Figure 5; page 1, lines 35-38 discloses use of the brackets for flat-type curtain rods) such that no additional mounting hardware is required (the connection shown in Figures 1-3 does not require any additional mounting hardware).

    PNG
    media_image1.png
    327
    618
    media_image1.png
    Greyscale

Kirsch does not disclose that the second end has inwardly turned top and bottom edges.
Nonetheless, Miller discloses a pole top curtain rod bracket assembly having a connecting member (34) with a second end (second end defined at the connection point between the connecting member and bracket 24) having inwardly turned top and bottom edges [FIGS. 1, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the second end of Kirsch to include first and second inwardly turned edges, as taught by Miller, in order to provide visibility to the end of the mounting bracket when it is inserted into the connecting member, so as to facilitate installation, and to ensure easier alignment between the connecting member and the bracket.
Regarding claim 3, Kirsch discloses that the pole top curtain rod and the connecting member are offset by 90 degrees (page 1, lines 50-55; the perpendicular configuration reads on a 90 degree offset) [FIG. 1].

Response to Arguments
Applicant’s arguments, filed 10/14/21, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634